  1   Steven M. Olson, Esq. (SB No. 146120)
      Jacob M. Faircloth, Esq. (SB No. 305390)
  2   LAW OFFICE OF STEVEN M. OLSON
      100 E Street, Suite 104
  3   Santa Rosa, CA 95404
      Telephone: (707) 575-1800
  4   Facsimile: (707) 575-1867
      Email: smo@smolsonlaw.com
  5
      Attorney for petitioning creditors
  6
                             UNITED STATES BANKRUPTCY COURT
  7
                             NORTHERN DISTRICT OF CALIFORNIA
  8
  9    In Re                                          Case No. 18-10715-RLE
                                                      (Chapter 11)
 10    SPICY VINES, LLC,

 11         Debtor.
       _________________________________/
 12
 13       STIPULATION FOR ENTRY OF ORDER FOR RELIEF IN CHAPTER 11

 14            Douglas B. Hackett, Brush Bernard, CPAs, and Joyce Law Group, APC

 15   (hereinafter collectively the “Petitioning Creditors”) having filed their Involuntary

 16   Petition initiating the above-referenced chapter 11 case; and the Petitioning Creditors and

 17   the alleged debtor, Spicy Vines, LLC (the “Debtor”) having reached agreement regarding

 18   the relief requested in the Involuntary Petition; accordingly, it is

 19            STIPULATED, that an order for relief in chapter 11 will be entered immediately,

 20   and the Debtor will thus become chapter 11 debtor-in-possession; and it is further

 21            STIPULATED, that the Petitioning Creditors and their counsel may file and

 22   prosecute requests for allowance and payment, as chapter 11 administrative expenses, of

 23   their expenses incurred with respect to the Involuntary Petition and counsel’s fees

 24   incurred with respect to the Involuntary Petition.

 25   IT IS SO STIPULATED:

 26   Dated: November 1, 2018                LAW OFFICE OF STEVEN M. OLSON

 27                                                /S/ Steven M. Olson
                                             BY: _____________________________
 28                                                   Steven M. Olson
                                             ATTORNEY FOR PETITIONING CREDITORS

      STIPULATION FOR ENTRY OF ORDER FOR RELIEF IN CHAPTER 11 - Page 1
Case: 18-10715      Doc# 4     Filed: 11/01/18      Entered: 11/01/18 10:03:54      Page 1 of 2
  1   Dated: November 1, 2018         LAW OFFICE OF MICHAEL C. FALLON
  2                                         /S/ Michael C. Fallon
                                      BY: _____________________________
  3                                            Michael C. Fallon
                                      ATTORNEY FOR DEBTOR
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      STIPULATION FOR ENTRY OF ORDER FOR RELIEF IN CHAPTER 11 - Page 2
Case: 18-10715    Doc# 4   Filed: 11/01/18   Entered: 11/01/18 10:03:54   Page 2 of 2
